Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

      This Agreement, made and effective as of the 31st day of January, 2005 by
and between Michael C.J. Fallon (the "Executive") of 11 Main St., Hancock, New
Hampshire 03449 and Pennichuck Corporation (the "Corporation"), a New Hampshire
corporation with principal offices at 25 Manchester St., Merrimack, New
Hampshire 03054.

 

      For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the mutual covenants and
promises set forth in this Agreement, the parties agree as follows:

 

ARTICLE I

EMPLOYMENT

 

      1.1.    The Corporation hereby employs the Executive and the Executive
hereby accepts employment with the Corporation on the date hereof for the Term
(as defined below) of the Agreement, in the position and with the duties and
responsibilities set forth in Article II below and upon the other terms and
subject to the conditions hereinafter set forth.

 

ARTICLE II

POSITION, DUTIES AND RESPONSIBILITIES

 

      2.1.    During the Term of this Agreement, the Executive shall serve as
the President of The Southwood Corporation ("Southwood"). Subject to the
supervision, control and guidance of the Chief Executive Officer and the Board
of Directors of the Corporation (the "Board"), the Executive shall have all of
the duties, responsibilities and authorities typically enjoyed and performed by
a president of a corporation to control the day-to-day operations of Southwood,
including, by example but not by way of limitation, the supervision over the
property, business and affairs of Southwood.

 

      2.2.    The Executive shall devote substantially all of his business time
and attention to the business and affairs of Southwood consistent with his
executive position with Southwood and the Corporation, except for vacations
permitted pursuant to Section 5.3 and Disability (as defined in Section 7.5
hereof). Nothing in this Agreement, however, shall preclude the Executive from
engaging in charitable activities, community affairs and corporate boards,
provided that such activities do not unreasonably interfere with the performance
of his duties and responsibilities enumerated within this Agreement as
determined by the Board.

 

ARTICLE III

TERM

 

      3.1.    Unless terminated sooner in accordance with the terms hereof, the
term of employment under this Agreement ("Term") shall be for an initial period
commencing on January 31, 2005 ("Effective Date") and ending two (2) years from
the Effective Date; provided, however, that commencing on the first anniversary
of the Effective Date and on or about each anniversary of the Effective Date
thereafter, the term of this Agreement may be extended for subsequent one (1)
year periods by vote of the Board of Directors, and in which case the provisions
hereof shall remain applicable for each of such subsequent two-year periods.

 

<PAGE>  



ARTICLE IV

COMPENSATION

 

      4.1.    Base Salary. The Executive shall be paid a base salary (the "Base
Salary") equal to One Hundred Forty Thousand ($140,000.00) Dollars per annum for
the Term. The Base Salary shall be payable to the Executive in installments,
less state and federal income tax withholdings and other normal employee
deductions, on the date on which the Corporation's other executive officers are
paid, but in no event less frequently than monthly. The Base Salary shall be
reviewed by the Board each year (on or about the first business day of each
calendar year) and shall be subject to upward adjustment only, in the absolute
discretion of the Board taking into account, but not limited to additional
responsibilities, if any, which may have been assigned to him, corporate and
individual performance and general business conditions.

 

      4.2.    Incentive Compensation. During the Term, the Executive shall
generally be entitled to participate in the Corporation's bonus and incentive
compensation plan, as amended from time to time, and which may be made available
to executive officers of the Corporation; provided that the Executive shall be
eligible for a targeted annual bonus opportunity of thirty-five (35%) percent of
the Base Salary (the "Targeted Annual Bonus Incentive") if bonuses are afforded
to the Corporation's other employees or executives. The level of the annual
bonus award beyond the Targeted Bonus Incentive will be based upon Southwood's
financial performance, the Corporation's financial performance, and the
Executive's overall job performance, and, at the discretion of the Compensation
and Benefits Committee of the Board, in consultation with the Chief Executive
Officer, may be increased for any one year.

 

      4.3.    Stock Options. Subject to the Board's approval, on the Effective
Date, the Executive shall be granted Ten Thousand (10,000) non-qualified options
to acquire common shares of the Corporation pursuant to the Corporation's
existing stock option plans at a strike price calculated as of the Effective
Date to be set by the Board; said options will vest over a three-year period,
with one third, or Three Thousand Three Hundred Thirty-Four (3,334), options
vesting upon the Effective Date; another one third, or Three Thousand Three
Hundred Thirty-Three (3,333), options vesting on the first anniversary of the
Effective Date; and another one third, or Three Thousand Three Hundred
Thirty-Three (3,333), options vesting on the day before the second anniversary
of the Effective Date; and provided further, all of said options shall vest
immediately in the event: (A) the Executive's employment is terminated without
"Cause" (as that term is defined in Section 7.2 hereof); or (B) the Executive
resigns for "Good Reason" (as that term is defined in Section 7.3 hereof); or
(C) there is a Change of Control (as that term is defined in Section 7.4
hereof). Beginning in calendar year 2006 and thereafter, the Executive may
receive stock option grant awards at the discretion of the Board on or about the
month of March of each calendar year during the Term and generally be entitled
to participate in any stock option plan or plans which may be made available by
the Corporation to its executive officers.

 

      Federal, state, and local withholding, social security, and other
appropriate taxes shall be deducted from all compensation paid to, or provided
by the Corporation for, Executive as and to the extent required by law.

<PAGE>  



ARTICLE V

FRINGE BENEFIT PLANS

 

      5.1.    Employee Benefit Programs. The Executive shall be entitled to (A)
receive health and dental insurance coverage, as and to the extent provided by
the Corporation to its executive officers, provided that the Corporation shall
also reimburse the Executive for the cost of continuing his health coverage
during the initial ninety (90) day waiting period imposed by the Corporation's
health insurance plan; (B) receive group life and disability coverage, as and to
the extent provided by the Corporation to its executive officers; (C) receive
insurance on the life of the Executive in the amount of three (3) times his
annual salary, and (D) be a full participant in (1) all of the Corporation's
pension and other retirement plans and profit-sharing plans, if any, or
equivalent successor plans, if any, that may hereafter be adopted and maintained
by the Corporation in each case with at least the same opportunity to
participate therein as shall be applicable to other executive officers of the
Corporation and (2) all of the Corporation's other benefit plans which may be in
effect from time to time. Further, the Corporation shall provide the Executive
with (a) short term disability coverage encompassing up to sixty percent (60%)
of his then Base Salary for a period of up to twenty-six (26) weeks, as well as
(b) long term disability coverage (at the Executive's option) encompassing up to
sixty percent (60%) of his then Base Salary up to a maximum benefit of Six
Thousand ($6,000) Dollars per month. The Corporation acknowledges that the
Executive currently meets the eligibility criteria for participation in all of
the Corporation's present employee benefit programs.

 

      5.2.    Reimbursement of Expenses. It is contemplated that in connection
with the Executive's employment hereunder, the Executive may be required to
incur business, entertainment and travel expenses. The Corporation agrees to
promptly reimburse the Executive in full for all reasonable out-of-pocket
business, entertainment and other related expenses (including all expenses of
travel and living expenses while away from home on business at the request of,
and in the service of, the Corporation) incurred or expended by the Executive
incident to the performance of his duties hereunder; provided, that the
Executive properly accounts for such expenses in accordance with the policies
and procedures established by the Board and applicable to the executive officers
of the Corporation. The Corporation, in accordance with the terms of this
paragraph and during the Term of the Executive's employment, will also pay for
the Executive's annual membership fees in the Urban Land Institute, and the
reasonable costs, including but not limited to travel and living expenses,
incurred by the Executive to attend meetings and events organized by such
organization.

 

      5.3.    Vacation. The Executive shall be entitled, in each year during the
Term, to the number of paid vacation days determined by the Corporation from
time to time to be appropriate for its executive officers, but in no event less
than four (4) weeks in any such year (pro-rated, as necessary, for partial
calendar years during the Term). The Executive may take his allotted vacation
days at such times as are mutually convenient for the Corporation and the
Executive, consistent with respect to its executive officers. The Executive
shall also be entitled to all paid holidays given by the Corporation to its
executive officers.

 

      5.4    Automobile. The Executive shall be provided the use of an
automobile. The Corporation shall pay all gas, upkeep, insurance coverage, and
maintenance on said vehicle; provided, however, that the value of any personal
use thereof shall be included in the Executive's taxable wages reported by the
Corporation as and to the extent required by applicable law.

 

      5.5.    Supplemental Retirement Plan. The parties agree to hereafter give
due consideration to the use of a supplemental retirement plan for the benefit
of the Executive in lieu of or in addition to any other benefits or grants of
additional stock options or restricted stock to the Executive.

 

<PAGE>  



ARTICLE VI

INDEMNIFICATION

 

      6.1    The Executive shall be entitled, at all times, to the benefit of
the maximum indemnification and advancement of expenses available from time to
time under each of the Corporation's and Southwood's Articles of Incorporation
and Bylaws, and under the laws of the State of New Hampshire. Such
indemnification shall survive the termination of this Agreement unless such
termination is for "Cause" (as that term is defined in Section 7.2 below), and
the claim for liability is related to the actions underlying the termination for
"Cause." In addition, either the Corporation or Southwood shall have and
maintain in full force and effect an officers' liability insurance policy
providing such coverages, exclusions and deductibles as the Corporation and the
Executive shall reasonably agree and as is available on a reasonable premium
basis.

 

ARTICLE VII

TERMINATION

 

      7.1.    Termination by the Executive. The Executive may terminate his
employment hereunder for any reason at any time upon at least thirty (30) days
prior written notice to the Corporation. In the event the Executive terminates
his employment, the Executive shall receive accrued but unpaid salary, bonus (if
any) and benefits through the last day of employment only. Notwithstanding the
foregoing, in the event the Executive terminates his employment for "Good
Reason" (as that term is defined below), the Corporation shall provide the
Executive with severance benefits, payable as a lump sum, equal to the
Executive's then current salary and fringe benefits provided hereunder,
including any bonus for which he may be entitled, for (A) the remaining term of
this Agreement, or (B) the period of twelve (12) months from the date of
termination, whichever is greater.

 

      7.2    Termination by the Corporation. The Corporation may terminate
Executive's employment hereunder at any time upon thirty (30) days prior written
notice to the Executive, and with or without Cause, with no liability whatsoever
with respect to such date of termination, other than the obligation to pay or
cause to be paid accrued but unpaid salary and bonus, if any, as provided in
Section 7.1 above for a resignation for other than Good Reason; provided,
however, that if the Corporation terminates the Executive other than for Cause,
the Corporation shall provide the Executive with severance benefits, payable as
a lump sum, equal to (A) the Executive's then current salary and fringe benefits
provided hereunder, including any bonus for which he may be entitled, for the
remaining term of this Agreement, or (B) the Executive's then current salary and
fringe benefits provided hereunder, including any bonus for which he may be
entitled, for the period of twelve (12) months from the date of termination,
whichever is greater.

 

      For purposes hereof, "Cause" shall be deemed to exist if the Executive is
a subject of a finding by the Corporation's Board of Directors that:

 

      (i)    as to the Executive's actions or omission to act concerning
Southwood, the Corporation, or any other subsidiary or affiliate thereof, and/or
its or their affairs, he has been personally dishonest, engaged in willful
misconduct or fraud, breached any of his fiduciary duties, or willfully violated
any law, rule, regulation or cease and desist order which results in an adverse
impact to the Corporation, or

 

      (ii)    the Executive has intentionally violated or breached any of his
covenants or agreements contained in this Agreement;

 

      (iii)    the Executive has illegally used drugs or abused alcohol in a
manner that materially affects the Executive's performance of his duties
hereunder;

 

<PAGE>  



      (iv)    the Executive has intentionally engaged in any act that materially
injures Southwood, the Corporation, or any other subsidiary or affiliate
thereof;

 

      (v)    the Executive has intentionally engaged in any act that violates
any of Southwood's or the Corporation's lawful rules, policies, or codes of
ethics, as amended from time to time; or

 

      (vi)    the Executive has failed to reasonably cooperate in any
investigation by Southwood, the Corporation, or any other subsidiary or
affiliate thereof; or

 

      (vii)    subject to Section 7.3, the Executive has intentionally failed to
perform the lawful duties reasonably assigned to him by the Bylaws of Southwood
or the Corporation or by the Corporation's Board of Directors.

 

      For purposes of paragraphs (ii), (v), (vi), and (vii) above, such finding
of Cause shall be made after the Executive has been provided written notice of
the conduct that constitutes such Cause, and the Executive has not reasonably
cured such conduct within thirty (30) days of receipt of such notice to cure.

 

      7.3.    For purposes hereof, "Good Reason" means (i) the assignment to the
Executive of duties or responsibilities inconsistent with the position and
office held by the Executive immediately prior to such assignment; or (ii) the
substantial reduction in or loss of authority and responsibility which the
Executive was empowered with immediately prior to such reduction or loss.

 

      7.4.    For purposes hereof, a "Change of Control" shall be deemed to have
occurred if any of the following have occurred:

 

      (i)    any individual, corporation (other than the Corporation),
partnership, trust, association, pool, syndicate, or any other entity or any
group of persons acting in concert becomes the beneficial owner, as that concept
is defined in Rule 13d-3 promulgated by the Securities Exchange Commission under
the Securities Exchange Act of 1934, as a result of any one or more securities
transactions (including gifts and stock repurchases but excluding transactions
described in subdivision (ii) following) of securities of the Corporation
possessing fifty-one percent (51%) or more of the voting power for the election
of directors of the Corporation;

 

      (ii)    there shall be consummated any consolidation, merger or
stock-for-stock exchange involving securities of the Corporation in which the
holders of voting securities of the Corporation immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Corporation (or if the Corporation does not survive such
transaction, voting securities of the corporation surviving such transaction)
having less than fifty percent (50%) of the total voting power in an election of
directors of the Corporation (or such other surviving corporation);

 

      (iii)    "approved directors" shall constitute less than a majority of the
entire Board of Directors of the Corporation, with "approved directors" defined
to mean the members of the Board of Directors of the Corporation as of the date
of this Agreement and any subsequently elected members of the Board of Directors
of the Corporation who shall be nominated or approved by a majority of the
approved directors on the Board of Directors of the Corporation prior to such
election; or

 

      (iv)    there shall be consummated any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions, excluding any
transaction described in subdivision (ii) above), of all, or substantially all,
of the assets of the Corporation or its subsidiaries to a party which is not
controlled by or under common control with the Corporation; provided however,
that the sale, whether voluntary or

 

<PAGE>  



pursuant to the exercise of the power of eminent domain, of one or more of the
Corporation's water utility subsidiaries, or the related assets thereof, arising
from or related to the ongoing municipalization efforts of the City of Nashua
and/or affected New Hampshire municipalities, shall not constitute the
occurrence of a Change of Control under this Agreement.

 

      7.5.    Disability of the Executive. In the event the Executive shall be
prevented from rendering the essential functions of his position, with or
without reasonable accommodation, unless such accommodation would cause the
Corporation undue hardship, by reason of Disability, the Corporation shall have
the right to declare upon thirty (30) days prior written notice rendered to the
Executive, a Disability termination, whereupon the Executive shall receive the
Disability compensation provided by the Corporation's disability insurance
coverage. The Corporation may, in its sole discretion, accelerate the payment of
any amount payable under this Section 7.5. For purposes hereof, the term
"Disability" means a condition caused by mental or physical illness or injury
which (i) prevents the Executive from performing his normal duties for an
aggregate of at least six (6) months out of any twelve-month period and (ii) a
doctor reasonably satisfactory to both the Executive and the Corporation
certifies at the end of such six-month period that the Executive will continue
to be prevented from performing his duties as a result of his disability due to
mental or physical illness or injury.

 

      7.6.    Death of the Executive. In the event the Executive dies during the
Term, this Agreement shall automatically terminate without notice on the date of
his death, and the Corporation shall have no further obligations hereunder
except that the Corporation shall pay or cause to be paid to the Executive's
designated beneficiary, or, failing such designation, his estate, any salary,
bonus and benefits, due to the Executive in the amounts and to the extent such
payments are provided by the Corporation. Further, the Corporation will provide
to the Executive's estate or designated beneficiary, in accordance with the
Corporation's 2000 Stock Option Plan, the estate's right to exercise any vested
stock options available to Executive at the time of his death.

 

ARTICLE VIII

NOTICES

 

      8.1    Any notice or other communication ("Notice") pursuant to this
Agreement shall be in writing and shall be deemed to have been given or made
when personally delivered, or when mailed by registered or certified mail,
postage prepaid, return receipt requested, to the other party. In the case of
the Corporation, any such notice shall be delivered or mailed to its principal
office. In the case of the Executive, any such notice shall be delivered in
person or mailed to his last known address as reflected in the records of the
Corporation.

 

ARTICLE IX

ASSIGNMENT

 

      9.1    The Executive acknowledges that the services to be rendered by him
are unique and personal. Accordingly, the Executive may not assign any of his
rights or delegate any of his duties or obligations under this Agreement or
otherwise assign this Agreement. The rights and obligations of the Corporation
under this Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the Corporation.

 

ARTICLE X

ARBITRATION

 

      10.1    Any dispute, controversy or claim arising out of or relating to
this Agreement shall be settled by arbitration conducted in Merrimack, New
Hampshire or other mutually agreeable location. The

 

<PAGE>  



matter will be heard promptly by a single arbitrator selected by mutual
agreement by the Corporation and the Executive. Should the Corporation and the
Executive be unable to agree upon an arbitrator within a thirty (30) day period,
an arbitrator will be selected in accordance with the commercial arbitration
rules of the American Arbitration Association. Unless the parties mutually agree
otherwise, once appointed, the arbitrator will make all rulings on procedural
and evidentiary matters and will determine the date, time and place of any
hearings. The arbitrator will issue a written decision within thirty (30) days
of the hearing or submission to him. The arbitrator's decision will be final and
binding on all parties. Any arbitration conducted hereunder is subject to the
provisions of RSA 542.

 

ARTICLE XI

CONFIDENTIAL INFORMATION

 

      11.1    At all times during and after his employment with the Corporation,
the Executive shall treat as confidential and shall not divulge, furnish or make
known to or accessible to, or use for the benefit of anyone other than the
Corporation, any confidential information concerning Southwood, the Corporation
or any other subsidiary or affiliate thereof obtained during the course of the
Executive's employment. Confidential information includes, but is not limited
to: ideas, inventions, discoveries, developments, processes, designs, formulas,
patterns, devices, programs, methods, techniques, compilations of scientific,
technological or business information, proprietary information, and trade
secrets. The Executive agrees that during the term of and following the
termination of his employment with the Corporation, he will not disclose to any
person or use in any way any such confidential information, other than (i)
information that is generally known in the Corporation's industry or acquired
from public sources, (ii) as required by any court, supervisory authority,
administrative agency or applicable law, or (iii) with the prior written consent
of the Corporation.

 

ARTICLE XII

MISCELLANEOUS

 

      12.1.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and replaces all prior
agreements relating to said subject matter.

 

      12.2.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Hampshire without reference to
its conflicts of law provisions.

 

      12.3.    Waivers and Modifications. This Agreement may not, in whole or in
part, be waived, changed, amended, discharged or terminated orally or by any
course of dealing between the parties, but only by an instrument in writing
signed by the parties hereto. No waiver by either party of any breach by the
other or any provision hereof shall be deemed to be a waiver of any later or
other breach hereof or as a waiver of any other provision of this Agreement.

 

      12.4.    Severability. In any case any one or more of the provisions
contained in this Agreement for any reason shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.

 

      12.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but which taken
together shall constitute one instrument.

 

      12.6.    Section Headings. The descriptive section headings herein have
been inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

 

<PAGE>  



      IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first written above.

 

WITNESS:

 

PENNICHUCK CORPORATION

       

  /s/ Lorna M. Cassidy

 

By:

  /s/ Donald L. Correll



--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------

Print Name:

   

Donald L. Correll

     

President and Chief Executive Officer

       

WITNESS

 

EXECUTIVE

     

  /s/ D. Cheryl Arch

 

  /s/ Michael C. J. Fallon



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name:

 

Michael C. J. Fallon

     

<PAGE>  

